Case 2:19-cv-15962-JXN-LDW Document 14 Filed 09/03/19 Page 1 of 1 PageID: 291

US. Departinent of Justice
tonitoed States Nhacshads Sens toe

   

 

PROCESS RECEIPT AND RETURN

wttotls fee Sea i

 
 
  

 

       

i etd eo REL Ash NEE
CommScope, inc a _ “19-15962 (SEALED)
PATE NES é ste ~3 - lk o8 , UO Bist tne :
Rosenberger Technology (Kunshan) Co. Ltd., et al. ‘Seizure Order

TASTE Gobo
SERVE f Ro 134

wy

 

-

PFN EME NES,

TPE AL COMED NS COREE PEON PPC POSE ENE HE SE EON  Bptagd toy

 
 
  

 

¢

A

3 LOIS “S’n
YUAN |

z
=

‘=
s
="
7

O3AI3934u

a
=
2
a
“7
Q
7“
m
j
aa)

Lhe Vv BZonV GI -

10

aughiin PA coetical
409 Crossing Bivd 3th Floor
t

Briddewater NJ 083807

 

av
=

u

SEL EAE PMA GREG TRONS Cit OEE EAP OER EES TTESE WEE ASS PS OI PN PELE ar a thio: Abeta Business uid Uternate biddresses,

ti Pelephone Nether, and Extiauntcd Prats Neattabte for Service):

  

 

 

 

 

 

          

 

Must be cornoleted by Wednesday August 28. 2019. and pursuant tc the sealed order dated
August 22, 2019. , .
‘ f 4 ce a
Noto Vo toes thet Oe satur Shy cabae secrete ou eb albet Rar ays DUEL PPO AE ootnpe
tdward C. Sponzilli,’ Rsq. . * BEATS CET .
Nerrs McLaughlin, P.A, Bo DEEL SEEMS: BOUT ZEIT Been 19
SPACE BELOW FOR USE OF US. MARSITAL ONLY-- DO NOT WREPE BELOW TIS LINE
boosie eet tor the total Stand breses. | piacerat P) otratte Sian eh Nethe rivet bos SES Paoruts or Cderk Das
” asm owes ON YTD . Mf ee | 7 | CO
2 Be ENG een thE 3 CMY
i ss: c t oh i hoe Look t Bera VA
pes tan ek bi an th vad al oe beep f the ad met
a Hote hes te } pa 4 aly
ob pfs fons Vbgotetosta ys ate abd Dre tes

 

LAs AWecaty Genes! Manager durerberser USA
Mas pug ds Bes patna hye, {75

fi

. ‘| 2904) cud 7 e

thle Pest Nilson Char Popasbictd pont bogie Sole dhe a

\3.4 d $3.13.43 Su.00
BRAGS per CUM KX +H _DLMS feo
b& miles round Arg eer du” x L5&* ger mil = VAD

Pug pd RON TEE COE RY Plo PEAT ONN ADS Bb tt de

Di stis RECORD
, NOTCH Gf SERAECE
PUL ENG SEATPDAELN TD Pode petinins

 

 

: }
ober beh SN ad Poop EAE TSS

I|-CV- S962 He QD

 

Woreeapharavesd Plaga hype
VO ANORELE DOMES POR RE CE at
